Name: Decision of the EEA Joint Committee No 100/1999 of 30 July 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  EU finance;  culture and religion
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(25)Decision of the EEA Joint Committee No 100/1999 of 30 July 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 296 , 23/11/2000 P. 0079 - 0080Decision of the EEA Joint CommitteeNo 100/1999of 30 July 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 90/1999 of the EEA Joint Committee of 25 June 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the experimental measures in relation to the cultural framework programme in the budget year 1999.(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place in 1999,HAS DECIDED AS FOLLOWS:Article 1The following paragraph shall be added in Article 13 of Protocol 31 to the Agreement: "5. The EFTA States shall, as from 1 January 1999, participate in the Community actions related to the following budget line, entered in the general budget of the European Union for the financial year 1999:- B3-2005: 'Experimental measures in relation to the cultural framework programme'."Article 2The words "paragraphs 1 and 4" in paragraphs 2 and 3 of Article 13 of Protocol 31 to the Agreement shall be replaced by "paragraphs 1, 4 and 5".Article 3This Decision shall enter into force on 31 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1999.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) See page 53 of this Official Journal.